Case: 10-14714    Date Filed: 09/24/2013   Page: 1 of 3


                                                                         [PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                       _____________________________

                                No. 10-14714
                       _____________________________

                       D. C. Docket No. 1:08-cv-23401-JIC


SYDELLE RUDERMAN, by and through her
Attorney-in-fact, Bonnie Schwartz,
SYLVIA POWERS, by and through her Attorney-
in-fact, Les Powers, individually and on behalf of
all others similarly situated, et al,
                                                                Plaintiffs-Appellees,

      versus

WASHINGTON NATIONAL INSURANCE
CORPORATION, Successor in Interest to Pioneer
Life Insurance Company,
                                                              Defendant-Appellant.

                _________________________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                _________________________________________


                                (September 24, 2013)
               Case: 10-14714      Date Filed: 09/24/2013     Page: 2 of 3


Before MARTIN, EDMONDSON, and SUHRHEINRICH, * Circuit Judges.



PER CURIAM:



       This case involves a dispute about the proper interpretation of a home health

care insurance policy under Florida law. The case returns to us after we certified

this question to the Supreme Court of Florida: “In this case, does the Policy’s

‘Automatic Benefit Increase Percentage’ apply to the dollar values of the ‘Lifetime

Maximum Benefit Amount’ and the ‘Per Occurrence Maximum Benefit’?” We

noted that answering this question might involve answering three sub-questions:

       A.     Does an ambiguity exist about whether the Policy’s “Automatic
              Benefit Increase Percentage” applies only to the “Home Health
              Care Daily Benefit” or whether it also applies to the “Lifetime
              Maximum Benefit Amount” and the “Per Occurrence
              Maximum Benefit”?
       B.     If an ambiguity exists in this insurance policy -- as we
              understand that it does -- should courts first attempt to resolve
              the ambiguity by examining available extrinsic evidence?

       C.     Applying the Florida law principles of policy construction, does
              the Policy’s “Automatic Benefit Increase Percentage” apply to
              the “Lifetime Maximum Benefit Amount” and to the “Per
              Occurrence Maximum Benefit” or does it apply only to the
              “Home Health Care Daily Benefit”?



   *
       Honorable Richard F. Suhrheinrich, United States Circuit Judge for the Sixth Circuit,
sitting by designation.


                                             2
                  Case: 10-14714      Date Filed: 09/24/2013       Page: 3 of 3


Ruderman v. Wash. Nat’l Ins. Corp., 671 F.3d 1208, 1212 (11th Cir. 2012). 1

         The Supreme Court of Florida has advised us that the answer is “yes” to the

main certified question, “yes” to sub-question A, “no” to sub-question B, and “yes”

to sub-question C. Wash. Nat’l Ins. Corp. v. Ruderman, 38 Fla. L. Weekly S. 511

(Fla. 2013). We thank the Florida court for its guidance. In the light of these

definite responses, we affirm the district court’s grant of summary judgment in

favor of the Plaintiff-Appellees.2

         AFFIRMED.




1
    For background, see Ruderman, 671 F.3d at 1210-11.
2
  To the extent that a party seeks any kind of award of attorneys’ fees for the work performed
during the course of this appeal -- including for the work performed in resolving the certified
question in the Supreme Court of Florida -- that party must file a proper application for those
attorneys’ fees with this Court. See generally 11th Cir. R. 39-2.

                                                 3